DETAILED ACTION
This non-final Office action is in response to the claims filed on February 8, 2021. 
Status of claims: claims 7, 9, 12, 20-25, 28, and 29 are withdrawn; 1-6, 8, 10, 11, 13-15, 19, 26, 27, and 30-33 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/24/2019, 10/30/2019, 5/27/2020, 6/30/2020, 9/17/2020, 11/04/2020, 12/21/2020, and 1/26/2021 were considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Species II pertaining to FIGS. and reading on claims 1-6, 8-15, 19, 26, 27, and 30-33 in the reply filed on February 8, 2021 is acknowledged.  The traversal is not found persuasive because although the applicant traverses the election, applicant also concurs with the election requirement by stating in the response filed February 8, 2021 that “applicant concurs the division of the species.”  Further, although applicant’s traversal on the grounds that certain species share the same track shape, the fact remains that as disclosed, the different species have mutually exclusive characteristics for each identified species.  Additionally, claims 9 and 12 pertain to unelected species; thus claims 9 and 12 were withdrawn. The requirement is still deemed proper and is therefore made FINAL.


Specification
The disclosure is objected to because of the following informalities: paragraphs [0065] – [0070] require revision.  The numbering for tracks and magnets are off and do not match what is illustrated in figures 4-6.  Appropriate correction is required.

Drawings
The drawings are objected to because:  
FIG. 8 – requires at least one numerical identifier
FIG. 9 – the bracket to the left of the figure should be removed.
FIGS. 4 and 6 – the numerical identifiers are not consistent and do not match the specification. Ex: 115 is cited for two different elements both in the figures as well as in the specification. Also, there is a lack of consistency with the numerical identifiers for the magnets.
Claim 1 – “recess” and “stabilizing prong” are recited in the claims, yet not identified in at least FIGS. 4-6.
Claims 3, 15 – “first and second magnets have different widths” isn’t illustrated in the figures.
Claims 1, 26, and 33 - “the first and second magnets … centrally disposed to a stabilizing prong” isn’t illustrated in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8, 10, 11, 13-15, 19, 26, 27, and 30-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No.10577844. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No.10577844 claims a door assembly with a door disposable in front of a door opening and traversable between an open position and closed position, the door assembly comprising: the door being slidable to the open and closed positions, the door defining a length; a bracket attached to the door; a first magnet attached to the bracket, the first magnet moves along a path as the door slides between the open and closed positions; a track disposed adjacent to the door opening, the bracket being slidably mounted to the track, the track having a recess; a second magnet attached to the track, the .

Claims 1-6, 8, 10, 11, 13-15, 19, 26, 27, and 30-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.10597920 in view of US 3346993 to Johnson.
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No.10597920 claims a door assembly with a door disposable in front of a door opening and traversable between an open position and closed position, the door assembly comprising: the door being slidable to the open and closed positions, the door defining a length; a bracket attached to the door; a first magnet attached to the bracket, the first magnet moves along a path as the door slides between the open and closed positions; a track disposed adjacent to the door opening, the bracket being slidably mounted to the track, the track having a recess; a second magnet attached to the track, the second magnet having a length greater than a length of the door, the first and second magnets vertically aligned to each other and centrally disposed to a stabilizing prong; and the stabilizing prong attached to the bracket and disposed within the recess of the track, as recited in claim 1.
US 10597920 fails to claim the stabilizing prong defines a vertical central plane, the vertical central plane of the stabilizing prong intersects a center of the stabilizing prong, is parallel to the path of the moving first magnet and extends vertically through the path of the moving first magnet, as recited in claim 1.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for US 10597920 to claim that the stabilizing prong defines a vertical central plane, the vertical central plane of the stabilizing prong intersects a center of the stabilizing prong, is parallel to the path of the moving first magnet and extends vertically through the path of the moving first magnet, as taught by Johnson, in order to assist with guiding the bracket along the path of the moving first magnet.

Claims 1-6, 8, 10, 11, 13-15, 19, 26, 27, and 30-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-21 and 23-28 of copending Application No. 16749895 in view of Johnson.
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent Pub. No.16749895 claims a door assembly with a door disposable in front of a door opening and traversable between an open position and closed position, the door assembly comprising: the door being slidable to the open and closed positions, the door defining a length; a bracket attached to the door; a first magnet attached to the bracket, the first magnet moves along a path as the door slides between the open and closed positions; a track disposed adjacent to the door opening, the bracket being slidably mounted to the track, the track having a recess; a second magnet attached to the track, the second magnet having a length greater than a length of the door, the first and second magnets vertically aligned to each other and centrally disposed to a stabilizing prong; and the stabilizing prong attached to the bracket and disposed within the recess of the track, as recited in claim 1.

Johnson teaches of a stabilizing prong defines a vertical central plane, the vertical central plane of the stabilizing prong intersects a center of the stabilizing prong, is parallel to the path of the moving first magnet and extends vertically through the path of the moving first magnet.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for US Patent Pub No: 16749895 to claim that the stabilizing prong defines a vertical central plane, the vertical central plane of the stabilizing prong intersects a center of the stabilizing prong, is parallel to the path of the moving first magnet and extends vertically through the path of the moving first magnet, as taught by Johnson, in order to assist with guiding the bracket along the path of the moving first magnet.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8, 10, 11, 13-15, 19, 26, 27, and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1, line 12 – “disposed to a stabilizing prong” is unclear. What exactly is meant by “to?” Are the magnets disposed on a stabilizing prong?
Claim 6 – “the door” lacks antecedent basis
Claim 8 – “the door” lacks antecedent basis
Claims 1, 26, and 33 - “the first and second magnets … centrally disposed to a stabilizing prong” is unclear. Magnets 116 and 115 in at least figure 6 are not “centrally disposed to a stabilizing prong,” as recited.
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 13, 4, 5, 8, 19, 26, and 31-33 are, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over US 3346993 to Johnson in view of US 4698876 to Karita.
Johnson discloses a door assembly with a door 2 disposable in front of a door opening and traversable between an open position and closed position, the door assembly comprising: 

a bracket 52 attached to the door; 
a first magnet 56,57 attached to the bracket, the first magnet moves along a path as the door slides between the open and closed positions; 
a track 43 disposed adjacent to the door opening, the bracket being slidably mounted to the track, the track having a recess 46; 
a second magnet 54,55 attached to the track, the second magnet having a length, the first and second magnets vertically aligned to each other and centrally disposed to a stabilizing prong 53; and 
the stabilizing prong attached to the bracket and disposed within the recess of the track, wherein the stabilizing prong defines a vertical central plane, the vertical central plane of the stabilizing prong intersects a center of the stabilizing prong, is parallel to the path of the moving first magnet and extends vertically through the path of the moving first magnet. 
Johnson fails to explicitly disclose the second magnet having a length greater than a length of the door.
Karita teaches of a second magnet 105 having a length greater than a length of the door 101.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Johnson second magnet with a length greater than the length of the door, as taught by Karita, in order to facilitate sliding of the door along the track. (claim 1)
Johnson, as applied above, further discloses wherein a repelling force of the first and second magnets equal a weight of the door. (claim 10)
Johnson a cover assembly with a cover disposable in front of a cover opening and traversable between an open position and closed position, the cover assembly comprising: 
the cover 2 being slidable to the open and closed positions, the cover defining a length; 

a first permanent magnet attached to the bracket, the first permanent magnet moves along a path as the cover slides between the open and closed positions; 
a track disposed adjacent to the cover opening, the bracket being slidably mounted to the track; 
a second permanent magnet attached to the track, the second permanent magnet having a length, the first and second permanent magnets vertically aligned to each other; and 
a stabilizing prong centrally disposed to the first and second permanent magnets, the bracket and track engaged to each other with the stabilizing prong and a recess formed therein, wherein the stabilizing prong is disposed within the recess and the stabilizing prong defines a center, and the center of the stabilizing prong is vertically aligned to the path of the moving first permanent magnet. 
Johnson fails to explicitly disclose the second magnet having a length greater than a length of the cover.
Karita teaches of a second magnet 105 having a length greater than a length of a cover.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Johnson second magnet with a length greater than the length of the cover, as taught by Karita, in order to facilitate sliding of the cover along the track. (claim 13)
Johnson, as applied above, further discloses wherein the bracket comprises first and second brackets disposed on either side of a vertical midline of the cover. (claim 4)
Johnson, as applied above further discloses wherein the length of the second permanent magnet is greater than 80% of the length of the track. (claim 5)
Johnson, as applied above, further discloses wherein the first magnet comprises a plurality of magnets disposed on opposed sides of the cover so that the door is balanced on the second magnet. (claim 8)

Johnson, as applied above, further discloses wherein the first and second permanent magnets are disposed vertically above the stabilizing prong, (claim 31) wherein the stabilizing prong is attached to the bracket and the recess is formed in the track, (claim 32) and wherein the first and second permanent magnets are centrally disposed to the stabilizing prong. (claim 33)
Johnson discloses a door assembly with a door disposable in front of a door opening and traversable between an open position and closed position, the door assembly comprising: 
the door being slidable to the open and closed positions, the door defining a length; 
a bracket attached to the door; 
a first permanent magnet attached to the bracket, the first permanent magnet moves along a path as the door slides between the open and closed positions; 
a track disposed adjacent to the door opening, the bracket being slidably mounted to the track; 
a second permanent magnet attached to the track, the second permanent magnet having a length, the first and second permanent magnets vertically aligned to each other and centrally disposed to a stabilizing prong; and 
the stabilizing prong connected to the bracket and the track to maintain vertical alignment of the first and second permanent magnets as the door is traversed between the open and closed positions, wherein the stabilizing prong defines a vertical central plane, the vertical central plane of the stabilizing prong intersects a center of the stabilizing prong, is parallel to the path of the moving first permanent magnet and extends vertically through the path of the moving first permanent magnet. 
Johnson fails to explicitly disclose the second magnet having a length greater than a length of the door.

Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Johnson second magnet with a length greater than the length of the door, as taught by Karita, in order to facilitate sliding of the door along the track. (claim 26)

Claims 2 and 14 are, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Karita, as applied above, and further in view of WO 2011/016114 to Ueda.
Johnson, as applied above, fails to disclose that the first and second magnets have different strengths. 
Ueada teaches of first and second magnets having different strengths. (Note: to elevate the door two first magnets are required, whereas only a single second magnet is required.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Johnson magnets of different strengths by modifying the Johnson first magnets into a plurality of magnets, as taught by Ueda, in order to facilitate proper balancing of the door vis a vis the second permanent magnet. Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the first and second magnets of different strengths since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values for specific component characteristics involves only routine skill in the art.

Claims 3 and 15 are, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Karita, as applied above, and further in view of US 7752810 to Haab et al. (hereinafter “Haab”)

Haab teaches of a first bracket magnet 12 has a different width than a second track magnet 22. (see FIGS. 20-23)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Johnson first and second magnets of different widths, as taught by Haab, because different size or width magnets were known in the art to increase or decrease the magnetic forces and therefore allow for more precise adjustment and alignment of the bracket and track.

Claim 11 is, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Karita, as applied above, and further in view of US 8707626 to Martin.
Johnson, as applied above fails to disclose wherein a repelling force of the first and second magnets is less than a weight of the door. 
Martin teaches of a repelling force of the first and second magnets is less than a weight of the door. (see col. 2, lines 37-45)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Johnson repelling force, as taught by Martin, in order to allow the door to rest on the door when the door is not being moved; thus stabilizing the door and preventing debris from passing under the door. (claim 11)

Claim 6 is, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Karita, as applied above, and further in view of WO 2011/016114 to Ueda.

Ueda teaches of a second magnet that is a plurality of magnets having a length less than the length of the door, and the plurality of magnets collectively having a length greater than the length of the cover.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Johnson second magnet into a plurality of magnets where each magnet is less than the length of the door, as taught by Ueda, in order to minimize the amount of magnetic material required for the device to work, thus saving on material costs, as well as facilitate maintenance and transport of the device.

Claims 27 and 30 are, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Karita in view of Haab.
Johnson discloses a cover assembly with a cover disposable in front of a cover opening and traversable between an open position and closed position, the cover assembly comprising: 
the cover being slidable to the open and closed positions, the cover defining a length; 
a bracket attached to the cover; 
a first permanent magnet attached to the bracket, the first permanent magnet defining a length and a width, the width being horizontally transverse to the length of the cover; 
a track disposed adjacent to the cover opening, the bracket being slidably mounted to the track; and 
a second permanent magnet attached to the track, the first and second permanent magnet oriented to generate a repelling force to lift an entire weight of the cover up, the second permanent magnet having a width horizontally transverse to the length of the cover, the second 
Johnson fails to explicitly disclose the second magnet having a length greater than a length of the cover.
Karita teaches of a second magnet 105 having a length greater than a length of a cover.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Johnson second magnet with a length greater than the length of the cover, as taught by Karita, in order to facilitate sliding of the cover along the track. 
Johnson, as applied above, fails to disclose the second permanent magnet width being different than the first permanent magnet width.
Haab teaches of a first bracket magnet 12 has a different width than a second track magnet 22. (see FIGS. 20-23)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Johnson first and second magnets of different widths, as taught by Haab, because different size or width magnets were known in the art to increase or decrease the magnetic forces and therefore allow for more precise adjustment and alignment of the bracket and track. (claim 27)
Johnson, as applied above further discloses a stabilizing prong connected to the track and bracket for maintaining vertical alignment between the track and bracket as the cover is traversed between the open and closed positions. (claim 30)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634